UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1560



FRANK PICKENS BROWN, JR.,

                                              Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Matthew J. Perry, Jr., Senior District
Judge. (CA-01-2953-3-10BC)


Submitted:   October 10, 2002             Decided:   October 16, 2002


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank Pickens Brown, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Frank Pickens Brown appeals the district court’s judgment

seeking judicial review of an agency action.          We have reviewed the

record and the district court’s order accepting the recommendation

of the magistrate judge and find no reversible error. Accordingly,

we affirm on the reasoning of the district court.             See Brown v.

United States, No. CA-01-2953-3-10BC (D.S.C. filed Apr. 30, 2002;

entered May 1, 2002).        We dispense with oral argument because the

facts   and   legal    contentions   are   adequately   presented    in   the

materials     before   the   court   and   argument   would   not   aid   the

decisional process.




                                                                    AFFIRMED




                                      2